ATTORNEY            GENERAL OF TEXAS
                                              GREG         ABBOTT




                                                   October 3,2005



The Honorable Will Hartnett                                 Opinion No. GA-0364
Chair, Committee on the Judiciary
Texas House of Representatives                              Re: Whether constables may receive, in addition to
Post Office Box 29 10                                       their salaries, fees for delivering notices required
Austin, Texas 78768-29 10                                   by Property Code section 24.005 (RQ-0337-GA)

Dear Representative       Hartnett:

         Section 154.005(d) of the Local Government Code provides that a constable may receive,
in addition to his or her salary, “all fees, commissions, or payments for delivering notices required
by Section 24.005, Property Code, relating to eviction actions.” TEX. LOC. GOV’T CODE ANN.
5 154.005(d) (V ernon 1999). You ask two questions related to these fees. You first ask, “What are
the notices ‘required by Section 24.005, Property Code, relating to eviction actions’ for purposes of
Section 154.005 ofthe Local Government Code?“’ Second, given the constitutional requirement that
fees earned by constables “shall be paid into the county treasury,” TEX. CONST. art. XVI, 5 61(d),
you ask, “What fees, commissions, or payments may a constable retain for himself?” Request Letter,
supra note 1.

I.       LePal Backwound

        Before answering your questions, we briefly review the statutory scheme. Section 24.005
of the Property Code requires a landlord to give a tenant written notice to vacate before filing an
eviction suit, a forcible detainer suit, or a forcible entry and detainer suit. See TEX. PROP. CODE
ANN. (i 24.005(a)-(d) (V emon 2000). Such a notice, a letter from landlord to tenant, may be given
in person or by mail. See id. 8 24.005(f). A notice to vacate is not official process issued by a court
and there is no requirement that a notice to vacate be delivered by a constable. See id. * Indeed, prior


          ‘Letter from Honorable Will Hartnett, Chair, Committee on the Judiciary, Texas House of Representatives, to
Honorable Greg Abbott, Texas Attorney General (Apr. 6, 2005) (on file with Opinion Committee, also available at
http://www.oag.state.tx.us)  [hereinafter Request Letter].

          2Section 24.005 requires that a notice to vacate “shall be given in person or by mail at the premises” and does
not require service by a constable:

                            (f) The notice to vacate shall be given in person or by mail at the premises
                  in question. Notice in person may be by personal delivery to the tenant or any
                                                                                                           (continued.. .)
The Honorable Will Hartnett           - Page 2            (GA-0364)




 to 1997, attorney general opinions concluded that these written notices were not official process and
 that constables were not authorized to deliver them or to charge a fee for doing so. See Tex. Att’y
 Gen. Op. No. H-694 (1975) at 2 (“Sheriffs and constables are statutorily required to ‘execute’ all
judicial ‘process’ and ‘precepts ’ ‘directed’ to them by legal authority . . . . [T]he eviction notice
contemplated by [the statutory predecessor to section 24.0051 is not ‘process’ or a ‘precept’ issued
by legal authority and . . . sheriffs and constables have no duty, authority, or power to ‘execute’ such
notice.“) (citation omitted); see also Tex. Att’y Gen. LO-97-026 (a constable lacks authority to serve
a notice to vacate and a cornmissioners court may not authorize a constable to serve notices to vacate
by purporting to establish a fee for the service).

        In 1997, the legislature amended the statute establishing                constables’ general powers and
duties to authorize constables to deliver section 24.005 notices:

                         A constable shall execute and return as provided by law each
                process, warrant, and precept that is directed to the constable and is
                delivered by a lawful officer. Notices required by Section 24.005,
                Property Code, relating to eviction actions are process for purposes
                of this section that may be executed by a constable.

TEX. LOC. GOV’T CODE ANN. § 86.021(a) (Vernon Supp. 2004-05) (emphasis     added); see also Act
of May 26, 1997,75th Leg., R.S., ch. 884,§ 1,1997 Tex. Gen. Laws 2819,2819 (adding italicized
language). At the same time, the legislature amended section 154.005 of the Local Government
Code to add subsection (d), which provides as follows:

                        A constable may receive, in addition to Subsection (c), all
                fees, commissions, or payments for delivering notices required by
                Section 24.005, Property Code, relating to eviction actions. Notices
                may only be delivered when not in conflict with the official duties
                and responsibilities of the constable. A constable delivering said
                notices must not be wearing upon his or her person a uniform or any
                insignia which would usually be associated with the position of




                person residing at the premises who is 16 years of age or older or personal delivery
                to the premises and affixing the notice to the inside of the main entry door. Notice
                by mail may be by regular mail, by registered mail, or by certified mail, return
                receipt requested, to the premises in question. If the dwelling has no mailbox and
                has a keyless bolting device, alarm system or dangerous animal that prevents the
                landlord from entering the premises to leave the notice to vacate on the inside of the
                main entry door, the landlord may securely affix the notice on the outside of the
                main entry door.

                             (g) The notice period is calculated from the day on which the notice is
                delivered.

TEX. PROP.CODEANN. 3 24.005(f)-(g)       (Vernon 2000).
The Honorable Will Hartnett         - Page 3           (GA-0364)




                constable nor may the constable use a county vehicle or county
                equipment while delivering said notices. For purposes of collecting
                fees for serving said notices, a constable is considered a private
                process server.

TEX. Lot. GOV’T CODEANN. 5 154.005(d) (1999), added by Act of May 26, 1997,75th Leg., R.S.,
ch. 884, § 2, 1997 Tex. Gen. Laws 28 19,28 19.

II.    Analysis

         We begin with your question about the fees referred to in section 154.005(d) of the Local
Government Code. Because section 154.005(d) provides that a constable may retain “all fees,
commissions, or payments for delivering notices required by Section 24.005, Property Code, relating
to eviction actions,” TEX. LOC. GOV’T CODEANN. 8 154.005(d) (Vernon 1999), you wish to know
what notices are “required by Section 24.005, Property Code, relating to eviction actions.” Request
Letter, supra note 1. Section 24.005 of the Property Code requires only one kind of notice, a notice
to vacate,3 which a landlord or person who purchases a foreclosed residential property must give a



       3Section 24.005 of the Property Code provides in pertinent part as follows:

                        (a) If the occupant is a tenant under a written lease or oral rental agreement,
                the landlord must give a tenant who defaults or holds over beyond the end of the
                rental term or renewal period at least three days’ written notice to vacate the
                premises before the landlord files a forcible detainer suit, unless the parties have
                contracted for a shorter or longer notice period in a written lease or agreement. A
                landlord who files a forcible detainer suit on grounds that the tenant is holding over
                beyond the end of the rental term or renewal period must also comply with the
                tenancy termination requirements of Section 9 1 .OO1.

                       (b) If the occupant is a tenant at will or by sufferance, the landlord must
               give the tenant at least three days’ written notice to vacate before the landlord files
               a forcible detainer suit unless the parties have contracted for a shorter or longer
               notice period in a written lease or agreement. If a building is purchased at a tax
               foreclosure sale or a trustee’s foreclosure sale under a lien superior to the tenant’s
               lease and the tenant timely pays rent and is not otherwise in default under the
               tenant’s lease after foreclosure, the purchaser must give a residential tenant of the
               building at least 30 days’ written notice to vacate if the purchaser chooses not to
               continue the lease. The tenant is considered to timely pay the rent under this
               subsection if, during the month of the foreclosure sale, the tenant pays the rent for
               that month to the landlord before receiving any notice that a foreclosure sale is
               scheduled during the month or pays the rent for that month to the foreclosing
               lienholder or the purchaser at foreclosure not later than the fifth day after the date
               of receipt of a written notice of the name and address of the purchaser that requests
               payment.     Before a foreclosure sale, a foreclosing lienholder may give written
               notice to a tenant stating that a foreclosure notice has been given to the landlord or
               owner of the property and specifying the date of the foreclosure.

                                                                                                          (continued.. .)
The Honorable Will Hartnett                - Page 4         (GA-0364)




tenant or other person possessing the property before filing an eviction suit, a forcible detainer suit,
or a forcible entry and detainer suit. See TEX. PROP. CODE ANN. 5 24.005(a)-(d) (Vernon 2000).
Section 154.005(d) of the Local Government Code permits a constable to retain a fee only for
delivering a notice to vacate. It does not permit a constable to retain a fee for delivering a notice that
is not required by section 24.005, such as a fee for serving a citation in an eviction suit, a forcible
detainer suit, or a forcible entry and detainer suit.

        Next you wish to know, in essence, whether section 154.005(d), in permitting constables to
retain fees for delivering notices to vacate, comports with article XVI, section 61 of the Texas
Constitution. Article XVI, section 61 requires that all constables must be compensated on a salary
basis:

                              In all counties in this State, the Commissioners Courts shall
                      be authorized to determine whether precinct officers shall be
                      compensated on a fee basis or on a salary basis, with the exception
                      that it shall be mandatory upon the Commissioners         Courts, to
                      compensate all justices of the peace, constables, deputy constables
                      and precinct law enforcement officers on a salary basis.

TEX. CONST. art. XVI, 8 61(b) (emphasis       added). Moreover, “[a]11 fees earned by district, county
and precinct officers shall be paid into the county treasury where earned for the account of the proper
fund.” Id. 8 6 1(d). Consistent with this directive, section 154.003 of the Local Government Code
provides that “[a] district, county, or precinct officer who is paid an annual salary shall charge and
collect in the manner authorized by law all fees, commissions, and other compensation permitted for
official services performed by the officer. The officer shall dispose of the collected money as
provided by Subchapter B, Chapter 113,” which requires all fees to be deposited in the county
treasury. TEX. LOC. GOV’T CODE ANN. 5 154.003 (Vernon 1999); see also id. 8 113.02 1(a) (“The
fees, commissions, funds, and other money belonging to a county shall be deposited with the county
treasurer by the officer who collects the money.“).



                              (c) If the occupant is a tenant of a person who acquired possession by
                      forcible entry, the landlord must give the person at least three days’ written notice
                      to vacate before the landlord files a forcible detainer suit.

                              (d) In all situations in which the entry by the occupant was a forcible entry
                      under Section 24.001, theperson entitled to possession must give the occupant oral
                      or written notice to vacate before the landlord files a forcible entry and detainer
                      suit. The notice to vacate under this subsection may be to vacate immediately or by
                      a specified deadline.

                             (e) If the lease or applicable law requires the landlord to give a tenant an
                      opportunity to respond to a notice of proposed eviction, a notice to vacate may not
                      be given until the period provided for the tenant to respond to the eviction notice
                      has expired.

Id. 6 24.005(a)-(e)    (emphasis added).
The Honorable Will Hartnett     - Page 5        (GA-0364)




         “The purpose of [article XVI, section 611 was to abolish the fee system of compensating the
officers named and to place them on a salary basis.” Wichita County v. Robinson, 276 S.W.2d 509,
5 13 (Tex. 1954). A statute that permits a salaried officer to retain a fee as compensation in addition
to his or her salary violates article XVI, section 6 1. See id. at 5 15 (holding that statute permitting
county tax assessor-collector to retain portion of fee for issuing title certificate as compensation in
addition to county salary violated article XVI, section 61).

         Whether an official may retain a fee in addition to his or her salary depends upon whether
the fee is a fee of office. For example, section 154.005(a) of the Local Government Code expressly
permits a justice of the peace to receive fees for performing marriages in addition to a salary, and
section 154.005(b) provides that a county judge may do the same. See TEX. LOC. GOV’T CODEANN.
§ 154.005(a)-(b) (V emon 1999). A number of attorney general opinions have concluded that justices
of the peace and county judges may charge a fee for conducting marriage ceremonies and that the
fee need not be deposited in the county treasury. See Tex. Att’y Gen. Op. Nos. DM-397 (1996)
at 7, JM-22 (1983) at 2, S-70 (1953) at 2. Those opinions rely on the Texas Supreme Court’s
holding in Moove v. Sheppard, 192 S.W.2d 559 (Tex. 1946)’ that although public officials may not
charge fees for performing their official duties, they may charge and keep fees for services that they
are not legally obligated to perform. See id. at 560 (“The general principle prohibiting public
officials from charging fees for the performance of their official duties does not prohibit them from
charging for their services for acts that they are under no obligation, under the law, to perform.“).
In that case, the supreme court concluded that clerks of the courts of appeals were not required to
account to the state for money they collected for providing uncertified, unofficial copies of opinions
because no statute required the clerks to furnish the copies, no statute fixed a fee for such services,
and no statute required the clerks to deposit money they received for the services in the state treasury.
See id. at 562. As this office recently summarized in Attorney General Opinion GA-0145,

                         These attorney general opinions suggest that a fee for
                conducting a marriage ceremony is not a “fee of office” for purposes
                of article XVI, section 61 of the Texas Constitution and that section
                154.005 is constitutional with respect to the disposition of these fees
               because article XVI, section 61 does not mandate that a fee for
               performing a marriage must be deposited in the county treasury.
                Although the Family Code authorizes justices of the peace and county
               judges, among others, to conduct amarriage ceremony, see TEX. FAM.
                CODE ANN. 8 2.202(a)(4) (V emon 1998)’ they are not required to
                exercise that authority, and no statute establishes a fee for this
                service. See Tex. Att’y Gen. Op. Nos. DM-397 (1996) at 1, JM-22
                (1983) at 1, S-70 (1953) at 1.

Tex. Att’y Gen. Op. No. GA-0145 (2004) at 6. By contrast, Attorney General Opinion GA-0145
concluded that section 154.005(a) of the Local Government Code violates article XVI, section 61
to the extent it permits a justice of the peace to receive fees for issuing certified copies of birth and
death certificates in addition to his or her annual salary:

               [A] justice of the peace who also serves as local registrar is required
               to provide certified copies of birth and death certificates, and the fee
The Honorable Will Hartnett      - Page 6       (GA-0364)




                 for issuing these records is fixed by law. A fee for issuing a birth or
                 death certificate is a justice of the peace “fee of office.”

Id. (citations omitted).

         We conclude that a fee a constable receives for delivering a notice to vacate required by
section 24.005 of the Property Code is not a fee of office. First, section 24.005 does not require that
a notice to vacate be delivered by a constable. See supra note 2. And although section 86.021 of
the Local Government Code permits a constable to deliver such notices, it does not require a
constable to do so. See TEX. Lot. GOV’T CODE ANN. 9 86.021(a) (Vernon Supp. 2004-05).
Moreover, section 154.005(d) ofthe Local Government Code expressly provides that delivering such
notices is not an official constable duty and prohibits a constable from delivering these notices in an
official capacity:

                Notices may only be delivered when not in conflict with the official
                duties and responsibilities of the constable. A constable delivering
                said notices must not be wearing upon his or her person a uniform or
                any insignia which would usually be associated with the position of
                constable nor may the constable use a county vehicle or county
                equipment while delivering said notices. For purposes of collecting
                fees for serving said notices, a constable is considered a private
                process server.

Id. 6 154.005(d) (V emon 1999). In addition, no statute establishes a fee for this service.

          In sum, although article XVI, section 61 generally precludes a constable from retaining in
addition to his or her salary any fee, that prohibition does not apply to a fee for delivering a notice
to vacate required by section 24.005 of the Property Code. Section 154.005(d) of the Local
Government Code, in permitting a constable to retain in addition to his or her salary a fee for
delivering a notice to vacate required by section 24.005 of the Property Code, does not violate article
XVI, section 61. Our conclusion here is limited to a fee for delivering a notice to vacate expressly
required by section 24.005 of the Property Code and does not reach any other type of fee a constable
collects.
The Honorable Will Hartnett    - Page 7        (GA-0364)




                                        SUMMARY

                        Section 154.005(d) of the Local Government Code permits a
               constable to retain in addition to his or her salary a fee for delivering
               a notice to vacate required by section 24.005 of the Property Code.
               Article XVI, section 61 of the Texas Constitution precludes a
               constable from retaining any fee of office in addition to his or her
               salary. That prohibition does not apply to a fee for delivering a notice
               to vacate required by section 24.005 of the Property Code, which is
               not a fee of office.

                                               Very truly yours,




BARRY R. MCBEE
First Assistant Attorney General

NANCY S. FULLER
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee